ROBINSON, J.
1. To entitle the plaintiff in a personal injury suit to have his case submitted to a jury, it is necessary that he produce some evidence upon every element essential to create liability, or produce evidence of a fact upon which a reasonable inference may be predicated to support such element:
2. An inference of fact cannot be predicated upon another inference, but must be predicated upon a fact supported by evidence.
3. Where the plaintiff fails to produce any evidence upon an essential element of his case and no reasonable inference can be drawn from a fact supported by evidence which would tend to prove such element, it is error for the court to submit the case to a jury.
Judgment of the common pleas court reversed.
Marshall, C. J., Jones and Matthias, JJ., concur.